Name: Council Implementing Regulation (EU) 2018/137 of 29 January 2018 implementing Regulation (EU) No 101/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  Africa
 Date Published: nan

 30.1.2018 EN Official Journal of the European Union L 25/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/137 of 29 January 2018 implementing Regulation (EU) No 101/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 101/2011 of 4 February 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia (1), and in particular Article 12 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 4 February 2011 the Council adopted Regulation (EU) No 101/2011. (2) On the basis of a review of the list in Annex I to Regulation (EU) No 101/2011, the entry for one person should be amended. (3) Annex I to Regulation (EU) No 101/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 101/2011 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 2018. For the Council The President R. PORODZANOV (1) OJ L 31, 5.2.2011, p. 1. ANNEX The entry for the following person set out in Annex I to Regulation (EU) No 101/2011 is replaced by the entry below: Name Identifying information Grounds 5. Fahd Mohamed Sakher Ben Moncef Ben Mohamed Hfaiez MATERI Tunisian, born in Tunis 2 December 1981, son of NaÃ ¯ma BOUTIBA, married to Nesrine BEN ALI, holder of NIC No 04682068 Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of Tunisian public monies by a public office-holder, complicity in the misuse of office by a public office-holder (ex-President Ben Ali) to procure an unjustified advantage for a third party and to cause a loss to the administration, exerting wrongful influence over a public office-holder ex-President Ben Ali with a view to obtaining directly or indirectly an advantage for another person, and for complicity in the offence of the receipt by a public official of public funds which he knew were not due, and used for the personal benefit of himself or members of his family.